DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 16, 2020.  Claims 1-20 are pending.  Claims 1, 9 and 17 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015136958A1 to Okada et al. (hereinafter “Okada”).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada.
With respect to independent claims 1, 9 and 17, Okada discloses an oncoming vehicle detection sensor configured to detect an oncoming vehicle that approaches an own vehicle (see page 6:  The first crossing time estimation means 604 uses the moving object detection data 601 to indicate that the position where the vehicle intersects with the traveling track of the host vehicle 100 among the plurality of moving objects that may intersect with the traveling track of the host vehicle 100 is present. Speed and position data of a moving body (hereinafter referred to as a first moving body) around the own vehicle 100 closest to the position of the own vehicle 100 is acquired. The traveling track of the host vehicle 100 can be generated from road / intersection data obtained from the road information acquisition data 602. For example, considering the case of turning right at an intersection, road / intersection data is acquired before entering the intersection to turn right, and assuming that an oncoming vehicle is the moving body, the host vehicle 100 travels on a track intersecting with the oncoming vehicle. Will do. The intersecting position at this time is the oncoming lane in the intersection where the oncoming vehicle travels.); and 
a controller configured to automatically apply brakes to the own vehicle to avoid a collision with the oncoming vehicle, detected by the oncoming vehicle detection sensor, under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in the opposite lane (see pages 4, 5 and 6:  The collision avoidance system for a plurality of moving bodies according to the present invention includes a first moving body trajectory that first intersects with the own vehicle trajectory and at least two moving bodies that 
wherein the controller is configured to set, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends toward the own vehicle using a rear end of the oncoming vehicle as a base point (see page 7:  the own vehicle 100 in FIG. 4 has an external recognition device 80-1 that recognizes the external environment ahead of the own vehicle 100, and an external recognition on the right side of the own vehicle 100. When a camera is used for the external recognition device 80-2 to perform, the external recognition device 80-3 to perform the external recognition on the left side of the host vehicle 100, and the external recognition device 80-4 to perform the external recognition of the rear of the host vehicle 100. It is. The front of the host vehicle 100 is a direction in which the host vehicle 100 travels, and detects a forward vehicle, an oncoming vehicle, and a crossing pedestrian after a right / left turn that are present in front of the host vehicle 100. For this reason, in order to recognize a relatively far ahead vehicle and an oncoming vehicle, a moving body / obstacle in the area A shown in FIG. 4 is detected. Furthermore, in order to recognize the crossing pedestrian after the right-left turn, the mobile body in the area | region B shown in FIG. Detect obstacles. As described above, it is necessary to detect a wide detection angle region from the far side to the front side of 
automatically brake the own vehicle to avoid the own vehicle coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle (see pages 7 and 8:  an external recognition area by the external recognition device 80 mounted on the host vehicle 100.   The front of the host vehicle 100 is a direction in which the host vehicle 100 travels, and detects a forward vehicle, an oncoming vehicle, and a crossing pedestrian after a right / left turn that are present in front of the host vehicle 100. For this reason, in order to recognize a relatively far ahead vehicle and an oncoming vehicle, a moving body / obstacle in the area A shown in FIG. 4 is detected. Furthermore, in order to recognize the crossing pedestrian after the right-left turn, the mobile body in the area | region B shown in FIG. Detect obstacles. As described above, it is necessary to detect a wide detection angle region from the far side to the front side of the vehicle.  If a right / left turn is determined, the possibility of collision with a plurality of moving bodies is determined from the acquired moving body information and road / intersection information, and the control to be executed is determined accordingly (S80). Then, specific collision avoidance control (braking control, steering control, etc.) is executed based on the control determination in S80 (S90). In S90, in addition to executing specific collision avoidance control, the driver may be warned of the possibility of collision with a plurality of moving objects based on the control determination in S80, It is also possible to perform a collision avoidance control after alarming the driver at the same time, or after alarming.).
With respect to dependent claims 2, 10 and 18, Okada discloses wherein the controller is configured to set a rear end of the virtual area on an oncoming vehicle side at a position of the rear end of the oncoming vehicle, and 68Attorney Docket No. 13748US01 set a front end of the virtual area on an own vehicle side based on a position of a front end of the oncoming vehicle (see page 7:  the own vehicle 100 in FIG. 4 has an external recognition device 80-1 that recognizes the external environment ahead of the own vehicle 100, and an external recognition on the right side of the own vehicle 100. When 
With respect to dependent claims 3, 11 and 19, Okada discloses wherein the controller is configured to set the front end of the virtual area at a position separated from a front end of the oncoming vehicle by a distance that corresponds to a relative speed of the own vehicle and the oncoming vehicle (See page 11:  the area of the margin time Tcsf and the margin time Tcsb related to the oncoming vehicle 200 is the oncoming vehicle margin area (ARV), and the area of the margin time Tpcf and the margin time Tpsb related to the pedestrian 300 is the pedestrian margin area (ARP). Yes. Note that the distance is obtained by multiplying each margin time by the moving speed of the oncoming vehicle 200 or the pedestrian 300.  Next, the relationship between the host vehicle 100, the oncoming vehicle 200, and the pedestrian 300 under the conditions shown in (Expression 14) will be described with reference to FIG.  In FIG. 13, it is assumed that the host vehicle 100 travels on the road RV, turns right at the intersection, and turns to the road RH. When the host vehicle 100 is at the position (A), the oncoming vehicle 200, the position (C) of the opposite lane of the RV, the pedestrian 300 is at a position (E) that crosses the road RH. Here, when the oncoming vehicle 200 is at the speed (V1) at the position (C), the first 
With respect to dependent claims 4, 12 and 20, Okada discloses wherein the controller is configured to set the front end of the virtual area at the position separated from the front end of the oncoming vehicle by a distance obtained by multiplying the relative speed by a time required for the own vehicle to finish passing through the opposite lane  (see page 11:  the area of the margin time Tcsf and the margin time Tcsb related to the oncoming vehicle 200 is the oncoming vehicle margin area (ARV), and the area of the margin time Tpcf and the margin time Tpsb related to the pedestrian 300 is the pedestrian margin area (ARP). Yes. Note that the distance is obtained by multiplying each margin time by the moving speed of the oncoming vehicle 200 or the pedestrian 300.).  
With respect to dependent claims 5 and 13, Okada discloses wherein the controller is configured to set the virtual area along a center line of a road on which the own vehicle and the oncoming vehicle travel (see page 5:  The road information processing means 62 acquires information about the schedule of the host vehicle 100 from the road information around the host vehicle 100 or map information. For example, as one embodiment of the present invention, when the host vehicle 100 performs a right / left turn operation at a certain intersection, information on an intersection at which the host vehicle 100 turns right / left is acquired. For intersection / road information, for example, the number of road lanes at the intersection, road width, road intersection angle, lane width, median strip width, pedestrian crossing width, setback amount from pedestrian crossing intersection, presence of signal, etc. Is mentioned. Such road information may be held as one piece of map information, or may be acquired as map / road information data via the communication device 50. In particular, when map / road information data is acquired from a data center or the like via the communication device 50, there is an effect that the latest map / road information can be acquired.).
Okada discloses wherein the controller is configured to 69Attorney Docket No. 13748US01 set a rear end of the virtual area on an oncoming vehicle side at a position of the rear end of the oncoming vehicle, and set a front end of the virtual area on an own vehicle side based on a position of a front end of the oncoming vehicle (see page 7:  the own vehicle 100 in FIG. 4 has an external recognition device 80-1 that recognizes the external environment ahead of the own vehicle 100, and an external recognition on the right side of the own vehicle 100. When a camera is used for the external recognition device 80-2 to perform, the external recognition device 80-3 to perform the external recognition on the left side of the host vehicle 100, and the external recognition device 80-4 to perform the external recognition of the rear of the host vehicle 100. It is. The front of the host vehicle 100 is a direction in which the host vehicle 100 travels, and detects a forward vehicle, an oncoming vehicle, and a crossing pedestrian after a right / left turn that are present in front of the host vehicle 100. For this reason, in order to recognize a relatively far ahead vehicle and an oncoming vehicle, a moving body / obstacle in the area A shown in FIG. 4 is detected. Furthermore, in order to recognize the crossing pedestrian after the right-left turn, the mobile body in the area | region B shown in FIG. Detect obstacles. As described above, it is necessary to detect a wide detection angle region from the far side to the front side of the vehicle. Furthermore, it is necessary to accurately detect the position and speed of the moving body.).
With respect to dependent claims 7 and 15, Okada discloses wherein the controller is configured to set the front end of the virtual area at a position separated from a front end of the oncoming vehicle by a distance which corresponds to a relative speed of the own vehicle and the oncoming vehicle (see pages 8 and 10:  The condition for satisfying Equation 8 is a case where the host vehicle 100 reaches the first intersection position after the allowance time Tcsb seconds after the oncoming vehicle 200 has reached the first intersection position. The margin time Tcsf is set such that the oncoming vehicle 200 feels safe when the host vehicle 100 crosses the front of the oncoming vehicle 200. Specifically, the margin time Tcsf is set to 1.5 seconds to 2.0 seconds, for example. The time Tcsb is set to a time when the host vehicle 100 feels safe when 
With respect to dependent claims 8 and 16, Okada discloses wherein the controller is configured to set the front end of the virtual area at a position separated from the front end of the oncoming vehicle by a distance obtained by multiplying the relative speed by a time required for the own vehicle to finish passing through the opposite lane (see page 11:  In FIG. 12, the area of the margin time Tcsf and the margin time Tcsb related to the oncoming vehicle 200 is the oncoming vehicle margin area (ARV), and the area of the margin time Tpcf and the margin time Tpsb related to the pedestrian 300 is the pedestrian margin area (ARP). Yes. Note that the distance is obtained by multiplying each margin time by the moving speed of the oncoming vehicle 200 or the pedestrian 300.).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661